Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

DETAILED ACTION
This communication is in response to Application No. 17/567,256 filed on 3 January 2022. This application is a CON of 16/515,344 filed on 18 July 2019. 	Claims 1-20 are presented for examination.

Allowable Subject Matter
Claims 7, 14, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 9, and 10 of U.S. Patent No. 11,245,600 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of claims 1-20 overlap with the limitations of claims 1-4, 9, and 10 of U.S. Patent No. 11,245,600 B2 as follows:

Instant Application 17/567,256
US Patent 11,245,600 B2

1. A computer-implemented method comprising: 

1. A method comprising:

receiving, by a computing device, a stream of data indicative of a plurality of events of a network;


processing, by the computing device, the stream of data, using a single processing pipeline, to identify data types and protocols contained in the stream of data based on a schema defined by an input source;

generating 

intermediate and batch data, 

generating, 
using the single processing pipeline, 
intermediate data and batch data, 

the intermediate data being generated from data indicative of a plurality of events of a network and the batch data being generated from at least a subset of the intermediate data, 

the intermediate data being generated from the data types and protocols identified in the stream of data and 



the batch data being generated from at least a subset of intermediate data the generation of the intermediate data and 

the generation of the intermediate and batch data 
being done in series with one another by use of a single processing pipeline; 

the batch data

being done in series with one another by use of the single processing pipeline;

generating 
a historical view of the events of the network based on 
the generated intermediate and batch data; and 

generating, by the computing device, 
a historical view of the events of the network based on 
the subset of intermediate data and the batch data; and

providing a response to requests for information about the network using the historical view.

providing, by the computing device, the historical view to another processing layer to enable the computing device to respond to requests for information about the network.

Claim 2

Claim 3

Claim 3

Claim 2 + Claim 4
Claim 4

Claim 9
Claim 5

Claim 10
Claim 6
Claim 1

Claim 7
Claim 1

Claim 8

Claim 1

Claim 9

Claim 3

Claim 10

Claim 2 + Claim 4
Claim 11

Claim 9
Claim 12

Claim 10
Claim 13

Claim 1

Claim 14

Claim 1

Claim 15

Claim 1

Claim 16

Claim 3

Claim 17

Claim 2 + Claim 4
Claim 18

Claim 9
Claim 19

Claim 10
Claim 20
Claim 1



Therefore, the limitations of claims 1-20 of the instant application are disclosed by the limitations of claims 1-4, 9, and 10 of U.S. Patent No. 11,245,600 B2, and as such is unpatentable for obvious-type double patenting.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 6, 8-10, 13, and 15-17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US PGPUB 2019/0251457 A1 to Byrnes et al.
Regarding Claim 1, Byrnes discloses a computer-implemented method comprising:  	generating intermediate and batch data (FIG. 6 and 0086 provides for generating data at increments of time, i.e. intermediate date, and a group of data in data series, i.e. batch data), the intermediate data being generated from data indicative of a plurality of events of a network (FIG. 1 and 0036 provides for the data points are generated from data indicative of local and global events on a network) and the batch data being generated from at least a subset of the intermediate data (0086 provides for the data series is generated from grouping together a plurality of data points), the generation of the intermediate and batch data being done in series with one another by use of a single processing pipeline (0086 and 0098 provides for the generation of the data series is data grouped from consecutive increments of time);  	generating a historical view of the events of the network based on the generated intermediate and batch data (0091, 0105, and 0128 provides for generating a temporal window of historical data, i.e. a historical view of the events of the network, based on past data points or previously grouped data sets); and  	providing a response to requests for information about the network using the historical view (0048, 0067, 0085, and 0115 provides for providing a response to queries for information about the network data).
Regarding Claim 2, Byrnes discloses the computer-implemented method of claim 1, comprising:  	presenting events occurring on the network to be presented, wherein the events comprise at least one data point corresponding to the intermediate data (0049-0050 and 0076 provides for presenting stories of data points corresponding to a specific time).
Regarding Claim 3, Byrnes discloses the computer-implemented method of claim 1, comprising:  	storing the intermediate data in a first memory of a computing device comprising a plurality of intermediate data (FIG. 2, 0035, and 0068 provides for storing a portion of data in collector 210, i.e. a first memory, of system 200 comprising a plurality of collected data); and  	storing the historical view in a temporal database of the computing device (0067 provides for storing collected data in database 208).
Regarding Claim 6, Byrnes discloses the computer-implemented method of claim 1, further comprising:  	receiving a stream of data comprising the data indicative of the plurality of events of the network (0023 and 0077 provides for receiving a data stream comprising event data).
Regarding Claim 8, similar rejection where the computer-implemented method of claim 1 teaches the computing device of claim 8.
Regarding Claim 9, similar rejection where the computer-implemented method of claim 2 teaches the computing device of claim 9.
Regarding Claim 10, similar rejection where the computer-implemented method of claim 3 teaches the computing device of claim 10.
Regarding Claim 13, similar rejection where the computer-implemented method of claim 6 teaches the computing device of claim 13.
Regarding Claim 15, similar rejection where the computer-implemented method of claim 1 teaches the non-transitory computer-readable medium of claim 15.
Regarding Claim 16, similar rejection where the computer-implemented method of claim 2 teaches the non-transitory computer-readable medium of claim 16.
Regarding Claim 17, similar rejection where the computer-implemented method of claim 3 teaches the non-transitory computer-readable medium of claim 17.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 5, 11, 12, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Byrnes as applied to claims 1, 8, and 15 above, and further in view of US PGPUB 2019/0222597 A1 to Crabtree et al.
Regarding Claim 4, Byrnes discloses the computer-implemented method of claim 1. 	Byrnes doesn’t explicitly disclose adjusting one or more network parameters based on the intermediate data. 	Crabtree, in a similar field of endeavor, discloses adjusting one or more network parameters based on intermediate data (0068 provides for making network infrastructure changes based on network traffic data 201 preprocessed by a multidimensional time series data store 120). 	One of ordinary skill in the art before the effectively filed date of the claimed invention would have recognized the ability to utilize the teachings of Crabtree for changing the network infrastructure based on captured data. The network infrastructure changes of Crabtree, when implemented with the intelligent data processing pipeline of the Byrnes system, will allow one of ordinary skill in the art to measure data at different points, in order to analyze and evaluate a network infrastructure. Therefore, the examiner concludes it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to utilize the network infrastructure changes of Crabtree with the intelligent data processing pipeline of the Byrnes system for the desirable purpose of minimizing anomalies and building an optimal network.
Regarding Claim 5, Byrnes discloses the computer-implemented method of claim 1. 	Byrnes doesn’t explicitly disclose adjusting one or more network parameters based on the batch data. 	Crabtree, in a similar field of endeavor, discloses adjusting one or more network parameters based on a batch data (0068 provides for making network infrastructure changes based on patterns/batches of captured data). 	Same motivation as claim 4.
Regarding Claim 11, similar rejection where the computer-implemented method of claim 4 teaches the computing device of claim 11.
Regarding Claim 12, similar rejection where the computer-implemented method of claim 5 teaches the computing device of claim 12.
Regarding Claim 18, similar rejection where the computer-implemented method of claim 4 teaches the non-transitory computer-readable medium of claim 18.
Regarding Claim 19, similar rejection where the computer-implemented method of claim 5 teaches the non-transitory computer-readable medium of claim 19.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US Patent 11,288,319 B1 to Das et al discloses performing historical and real-time searches of real-time events.
US PGPUB 2020/0296007 A1 to Finn, II et al discloses tracking network assets based on telemetry processed by a pipeline.
US PGPUB 2019/0332971 A1 to Mitra et al discloses calculating context aware recommendations. 
US PGPUB 2019/0018866 A1 to Ormont et al discloses optimizing a pipeline builder.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCHQUITA GOODWIN whose telephone number is (571)272-5477. The examiner can normally be reached M-F 9am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tonia Dollinger can be reached on (571) 272-4170. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SCHQUITA D GOODWIN/Examiner, Art Unit 2459